DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 5/25/2021. As per the preliminary amendment, claims 1-9 have been amended, and no claims have been added or cancelled. Thus, claims 1-9 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:
Claim 1 line 1 begins with “inhalation-synchronized fluid product dispenser.” Examiner suggests changing to read --An inhalation-synchronized fluid product dispenser-- in order to correct a typographical error. 
Claim 1 line 9 recites the language “said device comprising a protective element.” Examiner suggests changing to read --said device comprises a protective element” in order to correct a grammatical issue. 
Claim 7 line 2 recites the language “in particular in sliding.” Examiner suggests changing to read --in particular by sliding-- in order to correct a grammatical issue. 
Claim 8 line 2 recites the language “to move in pivoting.” Examiner suggests changing to read --to move by pivoting-- in order to correct a grammatical issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “blocking means” in claim 1 lines 4 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the language “material of the polyolefin type” in line 2 and “polytetrafluoroethylene type” in line 4. It is unclear what materials are contained within “polyolefin type” as the term “type” could be understood to mean similar materials that are not necessarily polyolefin. The term “polytetrafluoroethylene type” is likewise unclear as to which materials are covered. 
Regarding claim 3, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “in which said metering valve can be actuated” in lines 3-4. It is unclear whether or not that actuation of the metering valve is being positively claimed. Examiner suggests using --configured to be actuated-- or --adapted to be actuated.--
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US Pat. 5,060,643) in view of Anandampillai et al (US Pub. 2008/0017190).
Regarding claim 1, Rich discloses an inhalation-synchronized fluid product dispenser device (see breath-actuated inhalation device 10 in Fig. 2) comprising a body (the outer casing of the inhaler in Fig. 2, particularly housing 12) provided with a mouthpiece (the distal end of lateral extension 14 in Fig. 2), at least one fluid reservoir containing fluid (medicament-dispensing container 70 in Fig. 2), and dispenser means for dispensing a dose of fluid on each actuation (dispensing orifice 112 and bore 66 in Fig. 2, through which medicament is dispensed through), said device comprising blocking means for said dispenser means (collar 42 with flange 62 in Fig. 2), said device comprising an inhalation-controlled trigger system comprising an inhalation-sensitive member that is deformable and/or movable under the effect of inhaling (see flexible diaphragm-type valve 18 in Fig. 2), said inhalation-sensitive member co-operating with said blocking means so that, when said inhalation-sensitive member is deformed and/or moved under the effect of inhaling, it enables said dispenser means to be actuated (see Figs. 2 and 4 where during inhalation, valve 18 moves to allow air in, and collar 42 presses against the assembly around valve stem 68, the two working in cooperative fashion so as to permit the actuation through the dispensing orifice 112), characterized in that said device comprising a protective element of said inhalation-controlled trigger system (see cover 16 in Fig. 2).
Rich lacks a detailed description of the protective element being disposed between said mouthpiece and said inhalation-sensitive member, said protective element being made of a porous material that allows air to pass through it but blocks the passage of water, dust and foreign bodies.
However, Anandampillai teaches a similar medicament inhaler device where a mouthpiece section of the inhaler device includes a protective air filter that is porous and protects against dust and germs (see [0021] where filter 14 as seen in Figs. 1-2 is located at the proximal end of the mouthpiece to filter inhaled air, stopping dust and germs, and the material is by definition porous as it is a filter and must contain holes to let the air through).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the mouthpiece of Rich to include an air filter protective element as taught by Anandampillai, as it would help filter out unwanted particles and germs to ensure the user receives clean, filtered air.
Regarding claim 5, the modified Rich device has wherein said product reservoir containing a fluid product and a propellant gas (Rich; see Fig. 2 where container 70 holds an aerosol, and it is understood that an aerosol within a container is a fluid held under pressure by a propellant gas) is mounted to slide axially relative to said body (Rich; see Figs. 2 and 4 where container 70 slides up and down during actuation strokes, along the axial length of housing 12), a metering valve (Rich; see Fig. 2 valve 68, which meters an amount of medicament), including a valve member (Rich; see Fig. 5 where the valve stem 68 includes the aerosol valve assembly 102), being assembled on said reservoir for selectively dispensing the fluid product (Rich; see Figs. 2 and 5 where valve stem 68 and valve assembly 102 are assembled on the container 70).
Regarding claim 6, the modified Rich device has a blocking element (Rich; see Figs. 2 and 4 links 32 and 34) that is movable and/or deformable between a blocking position in which said metering valve cannot be actuated (Rich; see configuration of links 32 and 34 in Fig. 2 where they are in a blocking position so as to prevent the actuation of the valve until they are moved), and an actuation position in which said metering valve can be actuated (Rich; see Fig. 4 where links 32 and 34 are in an actuation position allowing the valve to actuate), a trigger element (Rich; see Figs. 2 and 4 lever 28) that is movable and/or deformable between a locking position in which it blocks said blocking element in its blocking position (Rich; see lever 28 in Fig. 2 where it is in a position where the links 32/ 34 remain in a blocking position), and a release position in which it does not block said blocking element (Rich; see Fig. 4 where the position of lever 28 does not block the links 32/34), and said inhalation-sensitive member co-operating with said trigger element (Rich; see Figs. 2 and 4 where valve 18 contacts and thus cooperates with lever 28), so that when said inhalation-sensitive member is deformed and/or moved, it moves and/or deforms said trigger element towards its release position (Rich; see Figs. 2 and 4 where the motion of valve 18 moves the lever 28 into the position of Fig. 4), thereby making it possible to move and/or deform said blocking element from its blocking position towards its actuation position (Rich; see Fig. 4 where the movement of the lever 28 in response to valve 18 opens up the blocking that was held by links 32/34).
Regarding claim 7, the modified Rich device has wherein an actuator member is mounted to move axially, in particular in sliding, in said body between a rest position and a primed position (Rich; see Fig. 2 where the walls of bore 51 move axially by sliding along the up-down axis, with a rest position when the spring is not compressed, and a primed position when the spring is compressed), a spring being arranged between said actuator member and said reservoir or an element that is secured to said reservoir (Rich; see spring 44 in Fig. 2), so that when said actuator member moves towards its primed position, said spring is compressed, so as to transmit an axial force to said reservoir (Rich; see Figs. 2 and 4 when bore 51 is pushed down towards cap 47 into its primed position, the spring 44 is in a compressed state and imparts force in the axial direction towards container 70).
Regarding claim 8, the modified Rich device has wherein a laterally-actuated pusher is mounted to move in pivoting and/or in translation on said body between a rest position and a working position (Rich; see lever 28 in Figs. 2 and 4, which moved in the lateral direction back and forth, and the actuation comes from the lateral motion of valve 18, thus make it laterally-actuated, being at work in Fig. 2 (by preventing motion) and at rest in Fig. 4 (by freely allowing motion)), a movement of said laterally-actuated pusher towards its working position moving said actuator member axially towards its primed position (Rich; see Fig. 2 where when lever 28 is moved into the work position, the links 32/34 and tabs 37 on the links allow for the bore 51 with spring 44 to compress back to a primed position as seen in Fig. 2).
Regarding claim 9, the modified Rich device has wherein said inhalation-sensitive member includes a deformable membrane that defines a deformable air chamber (Rich; see flexible diaphragm-type valve 18 in Figs. 2 and 4, where a diaphragm is a type of membrane, and is flexible and thus deforms as it moved, the vale 18 defining a wall of the empty air cavity within (see generally empty space substantially around lever 28), thus being an air chamber whose shape deforms with the movement of valve 18), said deformable membrane being fastened to said trigger element, said deformable membrane being deformed during inhaling (Rich; see Figs. 2 and 4 where valve 18 moves and deforms during the inhalation, and is fastened to lever 28 as valve 18 is held tightly by housing 12 at surfaces 20/22, and the lever 28 is directly connected to the housing through axle 30).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Anandampillai as applied to claim 1 above, and further in view of Knopeck et al. (US Pat. 9,308,199).
Regarding claim 2, the modified Rich device has a porous protective element.
The modified Rich device lacks a detailed description of the protective element being made of open-pore sintered material. 
However, Knopeck teaches a similar medicament inhaler device, where a porous filtering membrane in the mouthpiece is made from sintered polymers, such as polypropylene (see Col. 12 lines 34-50; where the material is porous and thus open-pore).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the porous filter of the modified Rich device to be a sintered polypropylene as taught by Knopeck, as it would be a simple substitution for one porous filter material for another, to yield the predictable result of still being able to filer out unwanted particles. 
Regarding claim 3, the modified Rich device has  wherein said open-pore sintered material comprises a material of the polyolefin type, such polypropylene (Knopeck; see Col. 12 lines 34-50).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Anandampillai as applied to claim 1 above, and further in view of Loeser et al. (US Pub. 2009/0194107).
Regarding claim 4, the modified Rich device has a protective element for filtering germs.
The modified Rich device lacks a detailed description of said protective element is subjected to an antibacterial treatment.
However, Loeser teaches a similar respiratory device that delivers breathable gas to a patient, where a filter element includes a bioactive agent to resist germs and bacteria (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter of the modified Rich device to carry a bioactive agent to combat bacteria as taught by Loeser, as it would help in the air filter’s ability to capture germs and bacteria to purify the inhaled air. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ruckdeschel et al. (US Pub. 2006/0243275), Zeng et al. (US Pub. 2014/0373832), Brooks et al. (US Pat. 4,922,901), and Elliott et al. (US Pat. 4,570,630) are cited to show actuation systems for similar inhaler devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785